PER CURIAM.
The respondents have presented a motion for modification of the opinion filed herein, 306 F.2d 948. The portions of the opinion attacked in the motion were based on statements made by counsel for the respondents in open court at the time of the oral argument. The records of state court proceedings submitted in support of the motion all bear dates prior to the date of the argument of this cause and were not then presented to the court nor made a part of the record of this cause. Those state court records neither state nor define the issues presented to or considered by the state court and show no more than the judgment of the state court that the leases had not terminated. The motion for modification of opinion is denied.